Citation Nr: 1037019	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-15 844  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
depression. 

2.  Entitlement to an effective date earlier than October 2, 2007 
for the grant of service connection for depression.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel








INTRODUCTION

The Veteran had active military service from March 1986 to March 
1989 and from January 1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision.

In July 2009, the Veteran wrote a letter alleging that a 
clear and unmistakable error (CUE) was made in the April 
2004 rating decision that denied service connection for 
depression as secondary to her service connected 
disabilities.  She also asserted that a CUE was made with 
regard to the July 2008 rating decision.  These issues 
have therefore been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ); and the Board does not have jurisdiction over them.  
As such, they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  First, once a rating decision issues, the 
Veteran or his or her representative must file a timely notice of 
disagreement (NOD); so long as the issues being appealed are 
clear, the AOJ by law must then issue a statement of the case 
(SOC); finally, to convey jurisdiction to hear the case on the 
Board, the Veteran must file a timely, substantive appeal.  38 
C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

The procedural posture of this case is as follows.  The Board 
remanded the Veteran's claim of entitlement to service connection 
for depression in March 2008 in order to obtain a medical 
opinion.  A VA examination was conducted in May 2008, and it 
provided support for the Veteran's claim.  Accordingly, the RO 
granted service connection for depression as secondary to the 
Veteran's service connected disabilities in a July 2008 rating 
action.  The Veteran was given notice of this decision in a July 
2008 letter, which clearly explained that the decision 
represented a complete grant of the benefit sought.  In other 
words, the Veteran's claim was for service connection and service 
connection was granted, hence the grant was complete as no 
benefit that was sought was denied.  The letter also explained 
the Veteran's appellate rights.

In a letter received in December 2008, the Veteran indicated that 
the 30 percent rating that was assigned did not reflect the full 
and correct amount of the benefit to which she believed she was 
entitled (namely a 100 percent rating).  The Veteran also 
asserted that the effective date for the rating was incorrect as 
it should have been December 2003.  

In July 2009, the Veteran wrote a second letter that more clearly 
explained her position.  This letter again clearly expressed 
disagreement with both the effective date and the initial rating 
that had been assigned by the July 2008 rating decision.  

No special wording is required for a NOD, and the Veteran has 
voiced clear disagreement with the July 2008 rating decision; as 
such, she has clearly filed a NOD with the July 2008 rating 
decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  

It is noted that in June 2010 the Veteran underwent another VA 
examination, and a supplemental statement of the case (SSOC) was 
issued in July 2010 which denied a rating in excess of 30 percent 
for depression and denied an effective date earlier than October 
2007.  It was explained incorrectly in this SSOC that the July 
2007 rating decision did not constitute a complete grant of 
benefits.  However, as explained above, this rating decision was 
in fact a complete grant of benefits.

Essentially, once service connection is granted the Veteran is 
given the option of challenging the disability amount assigned 
and/or the effective date assigned.  If the Veteran does then 
challenge either the rating assigned and/or the effective date, 
by filing a NOD, as the Veteran did in this case, the RO must 
then issue a SOC.   

In this case, the Veteran's NOD is still pending, as an SOC has 
not yet been issued.  While an SSOC was issued, the SSOC did not 
contain any information explaining the Veteran's appellate rights 
to her.  As such, this document does not constitute a SOC.  
Therefore, it is proper to remand this claim because the Veteran 
has not been provided with a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these 
issues will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO should consider the issues of a 
rating in excess of 30 percent for 
depression and whether an effective date 
earlier than October 2, 2007 is warranted 
for the grant of service connection for 
depression; if the benefits sought cannot 
be granted, the RO should issue a statement 
of the case in accordance with applicable 
law and regulations.  The Veteran should be 
informed of the period of time within which 
she must file a substantive appeal to 
perfect her appeal to the Board concerning 
this.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the remanded 
issue.  The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


